





CITATION:
Lindhorst v. Stone &
          Co. Limited, 2011 ONCA 657



DATE: 20111019



DOCKET: C53408



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Juriansz and Watt JJ.A.



BETWEEN



Alvin Lindhorst



Appellant (Plaintiff)



and



Stone & Co. Limited, Stone Investment Group,
          Richard G. Stone and James A. Elliott



Respondents (Defendants)



Alvin Lindhorst, appearing in person

Allison Taylor, for the respondents







Heard and released orally:
October 17, 2011



On appeal from the order of Justice
          Whitaker of the Superior Court of Justice dated December 24, 2010.



ENDORSEMENT



[1]

This is an appeal from the order of Whitaker J. dated December 24, 2010,
    dismissing the appellants appeal from three orders of Master Short.  Those
    orders required the appellant to give particulars of allegations in his amended
    statement of claim, adjourned the appellants motion for production and
    directed the appellant to pay for a transcript.

[2]

The orders appealed are interlocutory.  This court does not have
    jurisdiction to hear this appeal.  The proper route of appeal from the order of
    Whitaker J. was to the Divisional Court with leave.

[3]

To be clear, this appeal did not purport to appeal the order of Master
    Short dated January 26, 2011.  In any event, the proper route for an appeal of
    that order would have been to a Superior Court judge.

[4]

In the result, the appeal is quashed.  Costs to the respondents fixed in
    the amount of $1,500, inclusive of disbursements and all applicable taxes.

OConnor A.C.J.O.

R.G. Juriansz J.A.

David Watt J.A.


